             Case 3:19-cr-00621-EMC Document 103 Filed 01/25/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                          )   CASE NO. 3:19-CR-00621-EMC-1
                                                        )
13           Plaintiff,                                 )   [PROPOSED] ORDER TO EXCLUDE
                                                        )   TIME PURSUANT TO THE SPEEDY
14                   v.                                 )   TRIAL ACT
                                                        )
15   AHMAD ABOUAMMO,                                    )
                                                        )
16           Defendant.                                 )
                                                        )
17

18          Pursuant to the consent and stipulation of Defendant, Ahmad Abouammo and his counsel, and
19 The United States of America and its counsel, and for good cause shown,

20          IT IS ORDERED THAT the status conference currently scheduled for February 3, 2021 is
21 continued to February 24, 2021 at 2:30PM. It is further

22          ORDERED THAT time under the Speedy Trial Act is excluded from the date of this Order until
23 February 24, 2021, pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A) and (B)(iv), for effective preparation of

24 counsel and continuity of counsel, taking into account the exercise of due diligence.

25          IT IS SO ORDERED.
26

27                  January 25, 2021
            Dated: _________________             _____________________________________________
                                                 THE HONORABLE EDWARD M. CHEN
28                                               UNITED STATES DISTRICT JUDGE
                                                        3
